 



Exhibit 10.1

[FORM OF SUBSCRIBER UNIT PURCHASE AGREEMENT FOR MULTIFON S.A. DE C.V.]

SUBSCRIBER UNIT PURCHASE AGREEMENT
FOR MULTIFON S.A. DE C.V.

     This Agreement is entered into between Motorola Inc., by and through its
iDEN Subscriber Group, having a place of business at 8000 West Sunrise
Boulevard, Fort Lauderdale, Florida, 33322 (hereinafter “Seller” or “MOTOROLA”)
and Multifon S.A. de C.V., a company formed under the laws of Mexico, with a
place of business at Boulevard Manuel Avila Camacho# 36 piso 9, Col, Loamas de
Chapultepec, Mexico DF MX 11000 (hereinafter, together with any wholly-owned
subsidiary previously accepted by the Seller, collectively known as “Buyer”).

     This agreement applies only for sales of Motorola iDEN subscriber products
for distribution outside of the United States. Buyer agrees to purchase and
Seller agrees to sell selected Motorola iDEN subscriber products manufactured in
Seller’s facilities in Plantation, Florida, USA, (hereinafter “Products”) during
a term beginning on the date of the last signature hereto (“Effective Date”),
and ending with 60 days written notice by either party (“Term”), under the terms
and conditions set forth in this Agreement. Buyer may purchase products
manufactured at Seller’s other facilities under terms and conditions acceptable
to both parties at the time such purchases are desired.

PURCHASE ORDERS. All orders by Buyer shall be only upon the terms and conditions
of this Agreement. Buyer must stipulate in the purchase order its desire for
thirty (30) day terms or three hundred sixty (360) day deferred payment terms.
The only effect of any terms and conditions in Buyer’s purchase orders or
elsewhere shall be to request the payment terms and the time and number of units
to be delivered, subject to Seller’s acceptance, but they shall not change,
alter or add to the terms and conditions of this Agreement in any other way.
Except as provided below, Seller’s invoice shall also not change the terms and
conditions of this Agreement. Cancellation charges, which shall include all
costs incurred or committed for, may apply for any cancelled order. Seller shall
use its reasonable best efforts, including shipment to other Nextel properties,
to mitigate any costs incurred as a result of the Buyer’s cancellation of an
order within the non-cancelable period. Purchase orders are non-cancelable
fifteen (15) days or less before the requested ship date.

PRICING. Contract prices for Products require firm and prosecutable orders
thirty (30) day prior to requested ship date. Prices applicable to Products sold
pursuant to this Agreement (“Prices”) are those negotiated from time to time by
Nextel Communications, Inc. and Motorola, Inc. In order for Prices to be
applicable, the purchase orders submitted to Seller must reference this
Agreement.

PAYMENT TERMS AND CONDITIONS. Seller will invoice Buyer for the Products on or
about the date of shipment thereof. Payment of each invoiced amount is due
within 30 days of the date of the invoice; provided, however, that Buyer may
defer payment of invoiced amounts not to exceed an amount as set forth in a
separate letter from the Seller, for a period of up to three hundred sixty
(360) days from the original invoice date (each a “Maturity Date” and
collectively the “Maturity Dates”). In the event that Buyer shall have
stipulated in any purchase order its desire for up to three hundred sixty (360)
day deferred payment terms, the entire amount of such purchase order shall bear
interest from the date of the receipt by Seller of such purchase order at a rate
of 12% per annum; provided, however, that the present value of such interest,
calculated by discounting at the Discount Rate the amount of interest which
would have otherwise been payable on the deferred payment date, shall be prepaid
to Seller on the date of the receipt by Seller of such purchase order. Seller
shall not be obligated to ship any Products until it shall have received payment
in full of such prepaid interest. Seller will invoice Buyer for the Products on
or about the date of shipment thereof. Payment of each invoiced amount is due
within thirty (30) or up to three hundred sixty (360) days of the date of the
Invoice, depending upon whether Buyer shall have elected to defer payment terms
as

1



--------------------------------------------------------------------------------



 



provided above (each initial or deferred payment date, a “Maturity Date” and
collectively the “Maturity Dates”). All payments shall be free and clear of all
taxes, withholdings, charges, fees, costs or duties applicable to this
transaction. Should the Buyer fail to make payment on the Maturity Date of any
Invoice, the Buyer agrees to pay Seller, on demand, interest on such Receivable
at a rate of 14% per annum, compounded daily, from the maturity date of such
Invoice until the full payment thereof. As used herein, the term “Discount Rate”
shall mean the rate published on the date of the relevant purchase order by The
Wall Street Journal with respect to the one-year London Interbank Offered Rate
(LIBOR) (or, if no such rate is so published, such other discount rate as shall
be mutually agreed in advance by Buyer and Seller). The foregoing
notwithstanding, in the event that (i) any interest payment is not made when
due, (ii) any deferred payment hereunder is not made on a Maturity Date, or
(iii) an event occurs which has a material adverse effect on the business,
operations, condition (financial or otherwise), or profits of the Buyer, the
Seller may (a) demand payment of cash on delivery, or otherwise modify the
payment terms hereunder with respect to any future shipments of Products
pursuant to this Agreement, (b) reduce Buyer’s credit limit, (c) require
collateral security for any future deferred payments, (d) suspend all shipments
under this Agreement, and/or (e) accelerate payment of all amounts outstanding
pursuant to this Agreement and exercise all available remedies under applicable
law.

Buyer acknowledges that Seller is procuring insurance with respect to the
deferred payments under this Agreement and agrees to provide all documents and
such other information available to it as is reasonably required in connection
with obtaining such insurance.

During the term hereof, Motorola Inc. may, with prior notification to the Buyer,
change the payment terms and/or credit limit of this Agreement.

FORECASTS. During the term of this Agreement, Buyer shall provide Seller, on a
quarterly basis not less than thirty (30) days prior to the start of the next
quarter, a continuous usage forecast for the next two (2) calendar quarters (the
“Quarterly Forecast”) to assist Seller in maintaining an orderly production flow
for the purpose of Buyer’s delivery requirements. Buyer shall state in the
Quarterly Forecast the Product model numbers and projected purchase volume by
units for each month of the quarter. The Quarterly Forecast does not constitute
a commitment by the Buyer; however, Buyer’s failure to provide such information
may be considered cause by Seller for excusable delivery delay.

DELIVERY AND TITLE. All deliveries are FCA Seller’s plant, Plantation Florida
United States. Each such delivery will be separately invoiced. DELIVERY DATES
ARE BEST ESTIMATES ONLY. Title to the Products will pass to Buyer at the
Seller’s plant, Plantation, Florida.

FORCE MAJEURE. Neither party shall be liable for any delay or failure to perform
due to any cause beyond its reasonable control. Causes include, but are not
limited to strikes, acts of God, acts of the other party, interruptions of
transportation or inability to obtain necessary labor, materials or facilities,
or default of any supplier, or delays in regulatory authorization or license
grant. The delivery schedule shall be considered extended by a period of time
equal to the time lost because of any excusable delay. In the event either party
is unable to wholly or partially perform for a period greater than forty-five
(45) days because of any cause beyond its reasonable control, either party may
terminate any delayed order without any liability.

LICENSE DISCLAIMER. Nothing contained herein shall be deemed to grant either
directly or by implication, estoppel, or otherwise, any license under any
patents, copyrights, trademarks or trade secrets of SELLER.

2



--------------------------------------------------------------------------------



 



TAXES. Except for the amount, if any, of specific taxes stated in the Agreement,
Prices are exclusive of any amount for Federal, State and/or Local excise,
sales, use, property, retailer’s, occupation or any other assessment in the
nature of taxes however designated, on the Products and/or services provided
under this Agreement. If any such excluded tax, exclusive however, of any taxes
measured by Seller’s net income or taxes based on Seller’s gross receipts or
based on Seller’s franchise, is determined to be applicable to this transaction
or to the extent Seller is required to pay or bear the burden thereof, one
hundred percent (100%) thereof shall be added to the Prices and paid by Buyer
subject to prior substantiation by Seller. Personal property taxes assessed on
the Products after the date title transfers under this paragraph shall be the
responsibility of Buyer. In the event Buyer claims exemption from sales, use or
other such taxes under this Agreement, Buyer shall hold Seller harmless of any
subsequent assessments levied by a proper taxing authority for such taxes,
including interest, penalties, and late charges.

Upon Seller’s request, Buyer shall produce sufficient evidence within thirty
(30) days of such request to prove that Buyer has fulfilled its obligation
relating to all taxes, duties, and fees. If any such taxes, duties, or fees are
determined to be applicable to this transaction and notwithstanding Buyer’s
responsibility, Seller is required to pay or bear the burden thereof, then
Prices shall be increased by the amount of such taxes and any interest or
penalty, and Buyer shall pay to Seller the full amount of any such increase no
later than thirty (30) days after receipt of an invoice. Customs clearance, or
related costs pertaining to import of the Products are the responsibility of
Buyer. No such costs have been included in Seller’s Prices.

TECHNICAL ASSISTANCE. Seller’s warranty shall not be enlarged, and no obligation
or liability shall arise out of Seller’s rendering of technical advice,
facilities or service in connection with Buyer’s purchase of the Products
furnished.

LIMITATION OF LIABILITY. EITHER PARTY’S TOTAL LIABILITY, WHETHER FOR BREACH OF
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY IN TORT OR OTHERWISE, IS
LIMITED TO THE PRICE OF THE PARTICULAR PRODUCTS SOLD HEREUNDER WITH RESPECT TO
WHICH LOSSES OR DAMAGES ARE CLAIMED. BUYER’S SOLE REMEDY IS TO REQUEST SELLER AT
SELLER’S OPTION TO EITHER REFUND THE PURCHASE PRICE, REPAIR OR REPLACE PRODUCT
(S) THAT ARE NOT AS WARRANTED. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
LOSS OF USE, LOSS OF TIME, INCONVENIENCE, COMMERCIAL LOSS, LOST PROFITS OR
SAVINGS OR OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE FULL EXTENT SUCH MAY
BE DISCLAIMED BY LAW.

LOGOS AND TRADEMARKS. In order that Seller may protect its trademarks, trade
names, corporate slogans, corporate logo, goodwill and product designations,
Buyer, without the express written consent of Seller, shall have no right to use
any such marks, names, slogans or designations of Seller in the sales, lease or
advertising of any products or on any product container, component part,
business forms, sales, advertising and promotional materials or other business
supplies or material, whether in writing, orally or otherwise. Buyer agrees to
provide Motorola with advertising material containing any Motorola marks for
approval before such marks are used. Motorola agrees to review Buyer’s
advertising material in a reasonable time and to not unreasonably withhold or
delay approval thereof. To minimize the impact of this review on the Buyer,
Motorola will provide Buyer with guidelines on the use of Motorola logos.
Compliance with these guidelines shall serve to relieve Buyer from having to
submit advertisements for prior approval.

PARTY RELATIONSHIP. This Agreement does not create any agency, joint venture or
partnership between Buyer and Seller. Neither party shall impose or create any
obligation or responsibility, express or implied, or make any promises,
representations or warranties on behalf of the other party, other than as
expressly provided herein.

3



--------------------------------------------------------------------------------



 



WAIVER. The failure of either party to insist in any one or more instances, upon
the performance of any of the terms or conditions herein or to exercise any
right hereunder shall not be construed as a waiver or relinquishment of the
future performance of any such terms or conditions or the future exercise of
such right but the obligation of the other party with respect to such future
performance shall continue in full force and effect.

DEFAULT. Notwithstanding anything to the contrary hereunder, in the event that
either party shall be in breach or default of any of the terms or conditions of
this Agreement and such breach or default shall continue for a period of thirty
(30) days after the giving of written notice by the non-defaulting party, then
subject to the other terms and conditions of this Agreement, the non-defaulting
party, in addition to other rights and remedies it may have in law or equity,
shall have the right to immediately cancel this Agreement without any charge or
liability whatsoever.

DISPUTE RESOLUTION. The parties agree that any claims or disputes will be
submitted to non-binding mediation prior to initiation of any formal legal
process. Costs of mediation will be shared equally.

WARRANTY. The warranty document supplied with the Product at the time of
shipping shall govern the warranty coverage provided under this Agreement.

GENERAL. This Agreement constitutes the entire and final expression of agreement
between the parties pertaining to the subject matter hereof and supersedes all
other communications, oral or written, between the parties. No alterations or
modifications of this Agreement shall be binding upon either Buyer or Seller
unless made in writing and signed by an authorized representative of each. If
any term or condition of this Agreement shall to any extent be held by a court
or other tribunal to be invalid, void or unenforceable, then that term or
condition shall be inoperative and void insofar as it is in conflict with law,
but the remaining rights and obligations of the parties shall be construed and
enforced as if this Agreement did not contain the particular term or condition
held to be invalid, void or unenforceable. Buyer shall make no assignment of
this Agreement or of any right granted herewith without the prior written
consent of SELLER. Any assignment of this Agreement is null and void. The laws
of the State of Illinois of the United States shall govern this Agreement.

     Unless this Agreement is superseded by a new agreement, or otherwise
terminated pursuant to the terms contained herein, this Agreement will continue
in effect beyond its Initial Term until terminated by either party upon thirty
(30) days prior written notice.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives effective as of the 20th day of July
2002.

                  SELLER:       BUYER:     MOTOROLA INC.       MULTIFON S.A. DE
C.V. By:       By:        

--------------------------------------------------------------------------------

Signature      

--------------------------------------------------------------------------------

Signature Printed Name: Mark Shockley   Printed Name: MARIA CRISTINA PEÑA

4



--------------------------------------------------------------------------------



 



              Title:    


--------------------------------------------------------------------------------

  Title:   CHIEF FINANCIAL OFFICER
20 July, 2002 Date:       Date:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

5